DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-10 were previously pending and subject to a non-final action, hereinafter “the Non-Final,” dated February 3, 2021. In the response submitted on April 28, 2021, claims 1-7 were amended; and claims 8-15 were added. Therefore, claims 1-15 are currently pending and subject to the following final action.
Response to Arguments
The following responses are directed to Applicant’s Response, hereinafter “the Response,” filed on March, 12, 2021. 
Applicant’s arguments on page 7 of the Response, concerning the previous rejection of claims 4-6 under 35 U.S.C. § 112(b) have been fully considered and found persuasive in view of the amended claims. 
Applicant’s arguments on page 7 of the Response, concerning the previous rejection of claims 1-6 under 35 U.S.C. § 101 for being directed to software per se have been fully considered and found persuasive in view of the amended claims. 
Applicant’s arguments on pages 7 and 8 of the Response, concerning the previous rejection of claims 1-10 under 35 U.S.C. § 101 have been fully considered but are not found persuasive. 
Regarding Step 2A—Prong I, Examiner submits that the claims as a whole and combination thereof recite an abstract idea of identifying a source used by a user, e.g., a 
notify, to…a carrier who collects or delivers a package…information on a collection/delivery area where a utilizer who requests collection or delivery of the package wants the package to be collected or delivered;
detect that a delivery vehicle by which the carrier…collects or delivers the package has moved into the collection/delivery area; and
when the delivery vehicle has moved into the collection/delivery area, notify…the carrier of information on a parking position of a collection/delivery destination vehicle of the vehicles designated by the utilizer as a collection/delivery destination of the package. 
Examiner submits the preceding limitations disclosed in independent claim 1 recites certain methods encompassing fundamental economic practices and commercial interactions in the shipping industry. For example, the claimed limitations at least relate to business activities and commercial relationships within the transportation industry—Examiner is interpreting the commercial relationship between the shippers and carriers as “commercial interaction.” Consequently, the limitations herein, under their broadest reasonable interpretation, constitute a certain method of organizing human activity. See MPEP § 2106.04(a)(2)(II)(B). Wherein, if a claim limitation, under its broadest reasonable interpretation, recites a certain method of organizing human activity, then it recites an abstract idea. See MPEP § 2106.04(a)(2)(II). Moreover, aside from the general 
Regarding Step 2A—Prong II, the following statement(s) have been taken from pages 7 and 8 of the Response. “That is, any alleged abstract idea is implemented by, or used with, a particular machine that is integral to the claim. For example, a processor of a collection/delivery management server that manages sharing of spaces of vehicles and a terminal of a carrier who collects or7 Application No. 16/208,878Reply to Office Action of February 3, 202 Ldelivers a package in collaboration with the collection/delivery management server. Neither of these features can be reasonably interpreted as recited at a high level of generality.” 
Examiner respectfully disagrees with Applicant’s arguments that the claims integrate the abstract idea into a practical application, because there is no indication the combination of elements improves the functioning of a computer or improves any other technology or technical field. Wherein, Examiner respectfully submits the claimed invention, e.g., managing sharing of spaces of vehicles by a collection/delivery management server, is analogous to “mere automation of manual processes, such as using a generic computer to process an application for financing a purchase” and “a commonplace business method being applied on a general purpose computer,” i.e., the claimed invention does not sufficiently show an improvement to computer functionality or to any other technology or technical field. See MPEP §§ 2106.05(a)(I) and 2106.05(a)(II).
processor” and “computer”  of a “collection/delivery management server” performing the processes of “notify[ing]…a carrier…information on collection/delivery area…; “detecting…the carrier…has moved into the collection/delivery area; and when the delivery vehicle has moved into the collection/delivery area notify…the carrier of information on…destination. Wherein, the preceding limitations executed by the processor/computer are historically performed manually by carriers services in the shipping industry, i.e., mere automation of a manual process and a commonplace business method being applied on a general purpose computer. Moreover, the processes of determining operations to be performed based on data are typical processes executed by computer processors. Accordingly, Therefore, Examiner respectfully disagrees that claims 1 and 7 improves the functioning of a computer or improves any other technology or technical field. 
Moreover, although claims 1 and 4-7 recite additional elements, the additional elements are all recited at a high-level of generality such that they merely serve to provide a general technological environment, e.g., computers and the Internet, to carry out generic computer functions, i.e., receiving, transmitting, processing, and displaying data and determining operations to be performed, to create more efficient processes within the shipping industry, which merely amounts to instructions to “apply it” and amounts to no more than “generally linking” the use of the judicial exception to a particular technological environment. See MPEP §§ 2106.05(f) and 2106.05(h). For example,
Claim 1 recites, (i) “a processor” of (ii) “a collection/delivery management server that manages sharing of spaces of vehicles,” and (iii) “a terminal of a carrier
Claims 4-6 recite (v) “a terminal of the utilizer.”
Claim 7 recites the same additional elements as claim 1 above and further recites the additional element of (iv) “a computer.”
Consequently, there is no indication that the combination of elements improves the functioning of a computer or improves any other technology or technical field. Therefore, the claims as a whole and combination thereof do not integrate the abstract idea into a practical application. Accordingly, the claims are directed to an abstract idea under Step 2A—Prong II. 
Regarding Step 2B, the following statement(s) have been taken from pages 7 and 8 of the Response. “Finally, the claim includes the feature "when the delivery vehicle has moved into the collection/delivery area, notify the terminal of the carrier of information on a parking position of a collection/delivery destination vehicle designated by the utilizer as a collection/delivery destination of the package." This feature, for example, protects the privacy of the utilizer, avoiding "information related to the privacy of the utilizer from being provided unnecessarily" (see para 4), where "flexible collection and delivery of a collection/delivery package can be achieved" (see para 102). Thus, privacy protection in sharing of spaces of vehicles is improved.”
Examiner respectfully disagrees the claims fail to sufficiently show an improvement to computer functionality or to any other technology or technical field, because the additional elements are all recited at a high-level of generality such that they merely amount to instructions to “apply it” and amounts to no more than “generally linking” the use of the judicial exception to a particular technological environment. Examiner acknowledges that privacy protection is a by-product of the processes claimed. Yet, as 
(i) thru (v) improves the functioning of a computer or improves any other technology or technical field. Wherein, the processes performed by the processor/computer of the server is analogous to “mere automation of manual processes, such as using a generic computer to process an application for financing a purchase” and “a commonplace business method being applied on a general purpose computer” in the shipping industry. Moreover, their collective functions, i.e., receiving, transmitting, processing, and displaying data and determining operations to be performed, merely provide conventional computer implementation. Accordingly, the improvement consideration provides indication that the additional elements when viewed as an ordered combination and as a whole, are not directed to significantly more than the exception itself. Therefore, as will be further discussed below in the detailed § 101 rejection, claims 1 thru 15 are ineligible subject matter under 35 U.S.C. § 101. Consequently, Applicant’s arguments are not found persuasive.
Applicant’s arguments on pages 8 thru 10 of the Response, concerning the previous rejection of claims 1-7 under 35 U.S.C. § 103 have been fully considered and unpersuasive in part and moot in part in view of the amended claims, because the amended claims necessitated new ground(s) of rejection under 35 U.S.C. § 103 as will further be discussed below in the detailed 35 U.S.C. § 103 rejection. 
Applicant, on page 9 of the Response, discloses per the claimed invention “[t]he carrier would not be notified of the exact parking position until he/she has moved into the collection/delivery area (see para 9).” Applicant subsequently contrasts this feature with that of previously cited prior art. “In contrast, both Oz and Boccuccia teach notifying the carrier of the exact parking position before the carrier starts travelling for collection/delivery (i.e., before moving into the collection/delivery area). In other words, both Oz and Boccuccia do not disclose "a collection/delivery area.” Applicant subsequently states on pages 9 and 10 of the Response, “As stated above, Oz sends the parking location of the vehicle to the carrier before the carrier has moved into the collection/delivery area. The blinking of lights or horning its horn are merely "to save time and aid in locating the target vehicle within rows of parked cars." See para 54 of Oz (emphasis added). In other words, the carrier can, based on the information provided prior to travelling, reach the parking lot (i.e., the parking location) of the vehicle. This is different from the present application in which the first information sent is an area without specifying the parking position of the vehicle (see para 68).”
Examiner respectfully disagrees with Applicant’s argument that “both Oz and Boccuccia do not disclose "a collection/delivery area.” Wherein, as stated by Applicant above, Oz teaches providing the carrier with the parking lot that a vehicle is parked in without providing the carrier with the exact row and position of the vehicle within the parking lot until the carrier reaches the parking lot (i.e., a collection/delivery area). Upon reaching the parking lot (i.e., collection/delivery area) the cloud-based system will send a request to wake-up the target vehicle so that the carrier can locate the exact position, i.e., row/parking spot within the parking lot (Oz, ¶ [0123])
Applicant further argues, “[f]urthermore, the Office Action asserts "Oz teaches the cloud-based package-exchange service automatically wakes up the car to blink its light or honks its horn upon the delivery vehicle entering a first threshold distance from the vehicle" and that in view of Boccuccia, Application No. 16/208,878Reply to Office Action of February 3, 202 Lskilled person would have been motivated to 
Claim Objections
Claim 10 is objected to because of the following informalities: the claim recites, “the collection/delivery area includes one of a city, a ward, a town, a village, a zip code.” The claim should read the collection/delivery area includes one of a city, a ward, a town, a village, or a zip code. Wherein, it appears, based on the claim language of “includes one of,” Applicant is providing a list of alternative areas that could define a collection/delivery area. 
Appropriate action required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which Wherein, Claim 12 is dependent upon claim 11 and recites the same claimed limitation as recited in claim 11, i.e., “wherein the information on the parking position of the collection/delivery destination vehicle is more specific than the information of the information on the collection/delivery area.” Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 thru 15 of the claimed invention are rejected under 35 U.S.C. § 101, because the claims are directed to an abstract idea without significantly more. Consequently, the claimed invention is directed to non-statutory subject matter. See 35 U.S.C. § 101 Analysis below.
35 U.S.C. § 101 Analysis:
Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability. Alice Corp. v. CLS Bank Int’l, 573 U.S. ___(2014).

Step 1 – Statutory Categories: 
Regarding Step 1 analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the four following statutory categories: (1) Process, (2) Machine, (3) Manufacture, or (4) Composition of Matter.

Claims 1 thru 6 and 8 thru 15 are directed to a system, i.e., a machine. Claim 7 is directed to a method. Accordingly, claims 1 thru 15 are directed to one of the four statutory categories and have been evaluated under Step 2, see below. 

Step 2 – Judicial Exceptions:
Step 2A – Prong I: (Abstract Idea, Law of Nature, or Natural Phenomenon):
Regarding Step 2A – Prong I analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following judicial exceptions: (1) Abstract Idea, (2) Law of Nature, or (3) Natural Phenomenon. In which, an abstract idea includes the following groupings: (a) mathematical concepts, (b) certain methods of organizing human activities, and/or (c) mental processes.  

Regarding independent claim 1, the claim, under its broadest reasonable interpretation, recites an abstract idea of identifying a source used by a user, e.g., a vehicle, a building, or a facility, that is designated by the user as a location for a package collection/delivery. Wherein, the processes to perform the abstract idea are certain methods of organizing human activity. The following limitations recite a method of organizing human activity:
notify, to…a carrier who collects or delivers a package…information on a collection/delivery area where a utilizer who requests collection or delivery of the package wants the package to be collected or delivered;
detect that a delivery vehicle by which the carrier…collects or delivers the package has moved into the collection/delivery area; and
when the delivery vehicle has moved into the collection/delivery area, notify…the carrier of information on a parking position of a collection/delivery destination vehicle of the vehicles designated by the utilizer as a collection/delivery destination of the package. 
The preceding term(s)/phrase(s) has/have been taken directly from the claim(s). Wherein, the limitations located above are certain methods encompassing fundamental economic practices and commercial interactions in the shipping industry. For example, the claimed limitations at least relate to business activities and commercial relationships within the transportation industry—Examiner is interpreting the commercial relationship between the shippers and carriers as “commercial interaction.” See MPEP § 2106.04(a)(2)(II)(B). Consequently, the limitations herein, under their broadest reasonable interpretation, constitute a certain method of organizing human activity. Wherein, if a claim limitation, under its broadest reasonable interpretation, recites a certain method of organizing human activity, then it recites an abstract idea. See MPEP § 2106.04(a)(2)(II). Moreover, aside from the general technological environment (addressed below), the limitation(s) in (b) and (c) above cover purely mental processes, e.g., observation, evaluation, judgment, opinion. See MPEP § 2016.04(a)(2)(III). Accordingly, claim 1, as a whole and combination thereof, recites an abstract idea and has been evaluated in Step 2A – Prong II, see below.
Regarding independent claim 7, independent claim 7 is the method claim for the system claimed in independent claim 1 and share analogous limitations to those previously analyzed in Step 2A—Prong I above for independent claim 1. Accordingly, independent claim 7 recites an abstract idea for the same reasons as presented in Step 2A—Prong I for independent claim 1 and has been evaluated in Step 2A—Prong II below.
Step 2A – Prong II: (Practical Application of the Judicial Exception)
Regarding Step 2A – Prong II analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite additional elements that integrate the judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” 
Regarding independent claim 1, the judicial exception is not integrated into a practical application, because the additional elements, i.e., (i) “a processor” of (ii) “a collection/delivery management server that manages sharing of spaces of vehicles,” and (iii) “a terminal of a carrier,” do not transform the exception into a patent eligible application. Wherein, the additional elements, under their broadest reasonable interpretation in light of the specification, are all recited at a high level of generality. For example, the specification recites (i) as being exemplified by “a central processing unit (CPU) or a digital signal processor (DSP).” (PG Pub Specification, ¶ [0064]). The specification further recites (ii) as having “a configuration of a general computer.” (PG Pub Specification, ¶ [0064]). The specification further recites (iii) as “a small computer such as a smartphone, a mobile phone, a tablet terminal, a personal information terminal, and a wearable computer (a smart watch and the like).” (PG Pub Specification, ¶ [0051]). 
(i), (ii), and (iii) contain and execute instructions to perform the abstract idea, they merely serve to provide a general technological environment, e.g., computers and the Internet, to carry out the generic computer functions, e.g., receiving, storing, generating, and comparing data and determining operations to be performed. Accordingly, this does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it." See MPEP § 2106.05(f).
Furthermore, the claim only manipulates abstract data elements into another form. It does not set forth improvements to another technological field or the functioning of the computer itself and instead uses computer elements as tools to improve the functioning of the abstract idea identified above. Wherein, the additional elements, under their broadest reasonable interpretation in light of the specification, are all recited at a high-level of generality. Such that, when viewed as a whole/ordered combination, additional elements (i) thru (iii) amount to no more than “generally linking” the use of the judicial exception to a particular technological environment, that is, implementation via computers and the Internet. See MPEP 2106.05(h). There is no indication that the combination of the elements improves the functioning of a computer or improves any other technology.
Wherein, the following non-limiting and non-exclusive limitations that are not enough include: 
adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a 
“generally linking” the use of the judicial exception to a particular technological environment or field of use. See MPEP §§ 2106.05(f) and (h), respectively. 
Accordingly, taken as whole and a combination thereof, claim 1 is not integrated into a practical application. Consequently, claim 1 is directed to an abstract idea and has been evaluated in Step 2B, see below.
Regarding independent claim 7, as stated in Step 2A—Prong I the claim shares analogous limitations to those recited in independent claim 1 and recites the same additional elements to those disclosed in independent claim 1. Yet, the claim further recites additional element of (iv) “a computer.” Wherein, the additional element, under its broadest reasonable interpretation in light of the specification, is recited at a high level of generality such that it does not transform the abstract idea into a practical application. For example, the specification discloses (iv) as a server. (Specification, ¶ [0064]). Accordingly, for the same reasons provided for independent claim 1, independent claim 7 is directed to an abstract idea and has been evaluated in Step 2B, see below.

Step 2B: (“Significantly More”)
Regarding Step 2B analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite to additional elements that amount to “significantly more” than the recited judicial exception. 
Regarding independent claim 1, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As disclosed in Step 2A—Prong II, the additional elements, i.e., (i) thru (iii), to perform the emphasized  independent claim 1 is ineligible subject matter under 35 U.S.C. § 101.
Regarding claim 7, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As disclosed in Step 2A—Prong II, the additional element, i.e., (iv), to perform the emphasized functions in Step 2A—Prong I, amounts to no more than mere instructions to apply the exception using generic computers and generic computer components and field of use. Accordingly, for the same reasons as provided in Step 2B for independent claim 1, independent claim 7 is ineligible subject matter under 35 U.S.C. § 101. 

Step 2 – Judicial Exception analysis for dependent claims:
Dependent Claims Step 2A:
Regarding dependent claims 2-6 and 8-15, the limitations of the dependent claims, merely set forth further refinements of the abstract idea, e.g., “a certain method of organizing human activities” and “mental processes.”
recite the abstract idea and an additional element, i.e., (v) “a terminal of the utilizer.” Wherein, 
Claim 4 further refines the abstract idea by reciting, wherein, when the terminal of the carrier is notified of the instruction to suspend the collection or delivery of the package, the processor is configured to notify…a utilizer that the collection or delivery of the package is suspended;
Claim 5 further refines the abstract idea by reciting, wherein, when the collection/delivery destination vehicle is not parked, the processor is configured to transmit, to…the utilizer, a notification to urge the utilizer to park the collection/delivery destination vehicle; and
Claim 6 further refines the abstract idea by reciting, wherein, when the terminal of the carrier is notified of the instruction to suspend the collection or delivery of the package, the processor is configured to acquire information on the collection/delivery area reset by…the utilizer.
Wherein, the additional element, under its broadest reasonable interpretation in light of the specification, is recited at a high level of generality. For example, the specification discloses (v) as “a small computer such as a smartphone, a mobile phone, a tablet terminal, a personal information terminal, and a wearable computer (a smart watch and the like).” (PG Pub Specification, ¶ [0059]).
Although the additional element contains instructions to perform the abstract idea, it merely serves to provide a general technological environment, e.g., computing devices, to carry out the generic computer function, i.e., processing and displaying data. dependent claims 4 thru 6 are directed to an abstract idea and have been evaluated in Step 2B, see below.
Moreover, the remaining limitations of claims 2, 3, and 8-15 do not recite any additional elements other than those previously analyzed in their respective base claim(s). For example:
Claim 2 recites, wherein the processor is configured to: when the delivery vehicle has moved into the collection/delivery area, determine whether or not the collection/delivery destination vehicle is present in the collection/delivery area; when the collection/delivery destination vehicle is present in the collection/delivery area, notify the terminal of the carrier of the information on the parking position of the collection/delivery destination vehicle, and when the collection/delivery destination vehicle is not present in the collection/delivery area notify the terminal of the carrier the carrier of an instruction to suspend the collection or delivery of the package without notifying the terminal of the carrier of the information on the parking position of the collection/delivery destination vehicle;
Claim 3 recites, wherein the processor is configured to: notify the terminal of the carrier of information on a collection/delivery unnecessary area where the utilizer does not want the package to be collected or delivered; and
when the collection/delivery destination vehicle has moved into the collection/delivery unnecessary area, notify the carrier of an instruction to suspend the collection or delivery of the package without notifying the terminal of the carrier of the information on the parking position of the collection/delivery destination vehicle.
Claim 8 recites, wherein the processor is configured to notify, to the terminal of the carrier who collects or delivers the package in collaboration with the collection/delivery management server, the information on the collection/delivery area where the utilizer who requests the collection or delivery of the package wants the package to be collected or delivered without notifying specific positional information.
Claim 9 recites, wherein the information on the collection/delivery area is different from the information on the parking position of the collection/delivery destination vehicle.
Claim 10 recites, wherein the information on the collection/delivery area includes one of a city, a ward, a town, a village, a zip code.
Claim 11 recites, wherein the information on the parking position of the collection/delivery destination vehicle is more specific than the information of the information on the collection/delivery area.
Claim 12 recites, wherein the information on the parking position of the collection/delivery destination vehicle is more specific than the information of the information on the collection/delivery area.
Claim 13 recites, wherein the processor is configured to facilitate transmission of terminal authentication information for unlocking the collection/delivery destination vehicle to the terminal of the carrier.
Claim 14 recites, wherein the information on the collection/delivery area does not include information on the parking position of the collection/delivery destination vehicle so as to protect the privacy of the utilizer.
Claim 15 recites, wherein the processor is configured to not notify the terminal of the carrier of the information on the parking position of the collection/delivery destination vehicle until the delivery vehicle has moved into the collection/delivery area.
Accordingly, dependent claims 2, 3, and 8-15 when viewed as a whole and ordered combination, further refines the abstract idea as disclosed in its respective base claim(s) by virtue of dependence without reciting any additional element(s). Therefore, the claims do not change the analysis already presented above in regards to independent claim 1. Consequently, dependent claims 2, 3, and 8-15 are directed to an abstract idea and has been evaluated in Step 2B, see below.

Dependent Claims Step 2B:
The dependent claims do not include additional element(s) that is/are sufficient to amount to significantly more than the judicial exception. As disclosed in Step 2A above, the additional elements, i.e., (v), is recited at a high-level of generality to perform the emphasized functions in Step 2A—Prong I. Accordingly, the additional element(s) dependent claims 2-6 and 8-15 are not eligible subject matter under 35 U.S.C. § 101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Oz et al., hereinafter Oz, Pub. No. US 2018/0240067, in view of Boccuccia et al., hereinafter Boccuccia, Pub. No. US 2020/0074396. 
Regarding claim 1, Oz teaches [a]n information processing system (Oz, Figure 3A: Conti Cloud 340 – a cloud based package exchange system) comprising:
a processor of collection/delivery management server that manages sharing of spaces of vehicles (Oz, Figure 3A: cloud-based-package-exchange-service 340; and ¶ [0078]), the processor configured to notify, to a terminal of a carrier who collects or delivers a package in collaboration with the collection/delivery management server (Oz, Figure 3A: cloud system and delivery driver device), information on a collection/delivery area where a utilizer who requests collection or delivery of the package wants the package to be collected or delivered (Oz, ¶¶ [0032], [0035], and [0047]). Wherein, Oz teaches a user selects the delivery method to have the package delivered to the vehicle’s location and a delivery service provider is sent an “expected vehicle location information upon being the winning bidder and before scheduling the delivery the delivery service provider obtains the vehicle location information by sending a tracking number to a package exchange service via the delivery application on a “client device of the delivery person.” Id.;
detect that a delivery vehicle by which the carrier using the terminal of the carrier collects or delivers the package has moved into the collection/delivery area (Oz, Claim1: “a GPS-based proximity module;” and ¶¶ [0003], [0054], and [0123]). Wherein, Oz teaches a GPS-based proximity module that tracks the location of a delivery driver and automatically wakes up the car upon the delivery vehicle entering a first threshold distance from the vehicle, “like 100 meters.” Id.; and
when the delivery vehicle has moved into the collection/delivery area, notify…the carrier of information on a parking position of a collection/delivery destination vehicle of the vehicles designated by the utilizer as a collection/delivery destination of the package. (Oz, Fig. locate the exact vehicle in a parking lot.” Id.
Although Oz teaches notifying the carrier of the parking location through visual and audible notification, Oz does not teach, however, in the same field of endeavor, i.e., delivery services, Boccuccia teaches, notify the terminal of the carrier of the vehicle’s location as the carrier nears the vehicle (Boccuccia, ¶¶ [0024], [0030], and [0033]). Wherein, Boccuccia teaches when the delivery service vehicle nears the customer vehicle, the delivery service vehicle (terminal of the carrier) queries the customer vehicle’s position and the server returns the customer vehicle location. Id.
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to receive a location of a customer vehicle by the delivery service vehicle (terminal of the carrier), modifying Oz to that of Boccuccia, “to confirm that the customer vehicle is still located at the site.” (Boccuccia, ¶ [0033]).
Regarding claim 7, Oz further teaches ...notifying, by a computer of a collection/delivery management server… (Oz, Fig. 3A: cloud-based package-exchange-service 340, e.g. servers). All remaining limitations of claim 7 are analogous to 
Regarding claim 8, the combination of Oz and Boccuccia teach the information processing system according to claim 1. Oz further teaches wherein the processor is configured to notify, to the terminal of the carrier who collects or delivers the package in collaboration with the collection/delivery management server, the information on the collection/delivery area where the utilizer who requests the collection or delivery of the package wants the package to be collected or delivered without notifying specific positional information (Oz, Figure 3A: Step (8); and ¶¶ [0050] and [0123]). Wherein, Oz teaches sending the location of the vehicle, e.g., parking lot location, to the delivery driver without providing exact positional location of the vehicle in the parking lot until the driver arrives. Id. 
Regarding claim 9, the combination of Oz and Boccuccia teach the information processing system according to claim 1. Oz further teaches wherein the information on the collection/delivery area is different from the information on the parking position of the collection/delivery destination vehicle (Oz, ¶¶ [0122] and [0123]). Wherein, Oz teaches the information provided to the delivery driver is the address selected by the recipient or the current location of the vehicle (i.e., collection/delivery area). Id. Yet, the exact location of the vehicle is not ascertained until the delivery driver approaches the vehicle, e.g., “like 100 meters.” Id. 
Regarding claim 10, the combination of Oz and Boccuccia teach the information processing system according to claim 1. Oz further teaches wherein the information on the collection/delivery area includes one of a city, a ward, a town, a village, a zip code (Oz, ¶¶ [0093] and [0122]). Wherein, Oz teaches the delivery driver is provided with the delivery address for delivering the package (i.e., a city, town, village, a zip). Id. 
Regarding claim 11, the combination of Oz and Boccuccia teach the information processing system according to claim 1. Oz further teaches wherein the information on the parking position of the collection/delivery destination vehicle is more specific than the information of the information on the collection/delivery area (Oz, ¶¶ [0003], [0122] and [0123]). Wherein, Oz teaches the delivery driver is provided with the location of the vehicle (i.e., an address or current location) and upon passing threshold(s) from the vehicle , e.g., “like 100 meters,” the delivery driver is provided with the exact location of the vehicle through the vehicle flashing its lights and honking its horn (i.e., information on parking position of vehicle is more specific than the information (address) of the delivery area). Id.
Regarding claim 12, the combination of Oz and Boccuccia teach the information processing system according to claim 11. Oz further teaches wherein the information on the parking position of the collection/delivery destination vehicle is more specific than the information of the information on the collection/delivery area (Oz, ¶¶ [0003], [0122] and [0123]). Wherein, Oz teaches the delivery driver is provided with the location of the vehicle (i.e., an address or current location) and upon passing threshold(s) from the vehicle , e.g., “like 100 meters,” the delivery driver is provided with the exact location of the vehicle through the vehicle flashing its lights and honking its horn (i.e., information on parking position of vehicle is more specific than the information (address) of the delivery area). Id.
Regarding claim 13, the combination of Oz and Boccuccia teach the information processing system according to claim 1. Oz further teaches wherein the processor is configured to facilitate transmission of terminal authentication information for unlocking the collection/delivery destination vehicle to the terminal of the carrier (Oz, ¶¶ [0045], [0050], and [0124]). Wherein, Oz teaches the cloud-based system authenticates the delivery driver and transmits unlocking command to the delivery drivers device for unlocking the vehicle. Id.
Regarding claim 14, the combination of Oz and Boccuccia teach the information processing system according to claim 1. Oz further teaches wherein the information on the collection/delivery area does not include information on the parking position of the collection/delivery destination vehicle so as to protect the privacy of the utilizer (Oz, ¶¶ [0003], [0122] and [0123]). Wherein, Oz teaches the delivery driver is provided with the location of the vehicle (i.e., an address or current location) and upon passing threshold(s) from the vehicle , e.g., “like 100 meters,” the delivery driver is provided with the exact location of the vehicle through the vehicle flashing its lights and honking its horn (i.e., information on parking position of vehicle is more specific than the information (address) of the delivery area). Id. 
Regarding claim 15, the combination of Oz and Boccuccia teach the information processing system according to claim 1. Oz further teaches wherein the processor is configured to not notify…the carrier of the information on the parking position of the collection/delivery destination vehicle until the delivery vehicle has moved into the collection/delivery area (Oz, ¶¶ [0003], [0122], and [0123]). Wherein, Oz teaches the delivery driver is provided with the location of vehicle but it not alerted—by like 100 meters.” Id. 
Although Oz teaches not notifying the carrier of the parking location until the carrier reaches a predetermined threshold, Oz does not teach, however, Boccuccia further teaches, to not notify the terminal of the carrier (Boccuccia, ¶¶ [0024], [0030], and [0033]). Wherein, Boccuccia teaches the carrier device is provided information on vehicle location during the carrier’s journey. Id.
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to not receive the exact location of a customer vehicle by the delivery service vehicle (i.e., terminal of the carrier), modifying Oz to that of Boccuccia, “to provide secure…parcel delivery to unattended locations.” (Boccuccia, ¶ [0005]).

Claims 2, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Oz in view of Boccuccia, see claim 1 above, further in view of Stark et al., hereinafter Stark, Pub. No. US 2017/0017920. 
Regarding claim 2, Oz in view of Boccuccia teach the information processing system according to claim 1. Oz further teaches wherein the processor is configured to:...when the collection/delivery destination vehicle is present in the collection/delivery area, notify…the carrier of the information on the parking position of the collection/delivery destination vehicle…(Oz, ¶¶ [0003], [0054], and [0123]). Wherein, Oz teaches the cloud-based package-exchange-service automatically locate the exact vehicle in a parking lot.” Id.
Although Oz teaches notifying the carrier of the parking location through visual and audible notification, Oz does not teach, however, Boccuccia further teaches:
…notify the terminal of the carrier of the vehicle’s location as the carrier nears the vehicle (Boccuccia, ¶¶ [0030] and [0033]). Wherein, Boccuccia teaches when the delivery service vehicle nears the customer vehicle, the delivery service vehicle (terminal of the carrier) queries the customer vehicle’s position and the server returns the customer vehicle location. Id.; and 
…when the collection/delivery destination vehicle is not present in the collection/delivery area, notify the terminal of the carrier of an instruction to suspend the collection or delivery of the package without notifying the terminal of the carrier of the information on the parking position of the collection/delivery destination vehicle (Boccuccia, ¶¶ [0034] and [0035]). Wherein, Boccuccia teaches when the customer vehicle changes location (new location), the delivery vehicle (terminal of the carrier) is provided a modified delivery route that excludes the new area and the parcel may be retained for future delivery. Id. Accordingly, the terminal of the carrier is not provided with the new parking position of the customer vehicle when the customer updates their position.
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to receive a location of a customer to confirm that the customer vehicle is still located at the site” and to avoid compromising “timely and efficient delivery of other parcels.” (Boccuccia, ¶¶ [0033] and [0035]).
Yet, the combination of Oz and Boccuccia does not teach, however, in the same field of endeavor, i.e., delivery services, Stark teaches when the delivery vehicle has moved into the collection/delivery area, determine whether or not the collection/delivery destination vehicle is present in the collection/delivery area… (Stark, ¶ [0035]). Wherein, Stark teaches a central device (vehicle detection portion), while the delivery agent is at the vehicle’s “predicted position,” determines “whether the motor vehicle is present at the predicted position or at another position.” Id.  
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to determine if the vehicle is located at the predicted location when the delivery agent is at the predicted location, modifying the combination of Oz and Boccuccia to that of Stark, for the delivery agent to determine if the shipment should be broken off or if the shipment needs to be redirected to a different specified location. (Stark, ¶ [0035]).
Regarding claim 4, Oz in view of Boccuccia and further in view of Stark teach the information processing system according to claim 2. Yet, Oz does not teach, however, Boccuccia further teaches wherein, when the terminal of the carrier is notified of the instruction to suspend the collection or delivery of the package (Boccuccia, ¶ [0035]). Wherein, Boccuccia teaches the delivery service vehicle (carrier terminal) receives a modified delivery route that excludes the original site (notification to Id., the processor is configured to notify a terminal of the utilizer that the collection or delivery of the package is suspended (Boccuccia, ¶¶ [0035] and [0036]). Wherein, Boccuccia teaches after the delivery service vehicle (carrier terminal) receives the updated delivery route to exclude a delivery site the customer is notified “via text message, email, social media, or the like” (i.e., terminal of the utilizer) of a missed delivery. Id.
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, for a customer to receive indication of a missed delivery, modifying Oz to that of Boccuccia, for prompting the customer of an additional opportunity “to intercept the delivery” by providing the customer with “the delivery route and  approximate arrival times at various locations.” (Boccuccia, ¶ [0036]).
Regarding claim 6, Oz in view of Boccuccia and further in view of Stark teach the information processing system according to claim 2. Yet, Oz does not teach, however, Boccuccia further teaches wherein, when the terminal of the carrier is notified of the instruction to suspend the collection or delivery of the package, the processor is configured to acquire information on the collection/delivery area reset by a terminal of the utilizer (Boccuccia, ¶¶ [0034] and [0035]). Wherein, Boccuccia teaches when a customer delivery location is changed by the customer vehicle (terminal of the utilizer) the service delivery vehicle (terminal of the carrier) is presented a modified delivery route that either excludes or includes the new delivery location (collection/delivery area reset). Id.
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to provide the delivery vehicle with “would compromise timely and efficient delivery of other parcels for delivery.”  (Boccuccia, ¶ [0035]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Oz in view of Boccuccia, see claim 1 above, further in view of Klingenberg et al., hereinafter Klingenberg, Pub. No. US 2008/0004995.
Regarding claim 3, Oz in view of Boccuccia teach the information processing system according to claim 1. Yet, Oz does not teach, however, Boccuccia further teaches wherein the processor is configured to:…and when the collection/delivery destination vehicle has moved into the collection/delivery unnecessary area, notify the terminal of the carrier of an instruction to suspend the collection or delivery of the package without notifying the terminal of the carrier of the information on the parking position of the collection/delivery destination vehicle (Boccuccia, ¶¶ [0034] and [0035]). Wherein, Boccuccia teaches when the customer vehicle changes “location from its original site 302,” (i.e., moved into an unnecessary area), the delivery vehicle (terminal of the carrier) is provided a modified delivery route that excludes the new area and the parcel may be retained for future delivery. Id.  
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to receive a change in location of a customer vehicle by the delivery service vehicle (terminal of the carrier), modifying Oz to that of Boccuccia, for modifying the delivery route to determine if “the new area 304 would compromise timely and efficient delivery of other parcels….” (Boccuccia, ¶ [0035]). 
notify the terminal of the carrier of information on a collection/delivery unnecessary area where the utilizer does not want the package to be collected or delivered (Klingenberg, ¶¶ [0078] thru [0081]). Wherein, Klingenberg teaches a consignee may select to redirect a package from an original address (i.e., unnecessary area) to an alternate location, e.g., a home to a vacation home. Id. 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a delivery change notice, modifying the combination of Oz and Boccuccia to that of Klingenberg, for redirecting packages to allow the consignee to update the delivery address. (Klingenberg, ¶ [0091]). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Oz in view of Boccuccia et al., see claim 1 above, further in view of Zhang, Pat. No. US 10,643,171.
Regarding claim 5, Oz in view of Boccuccia teach the information processing system according to claim 1. Yet, the combination of Oz and Boccuccia does not teach, however, in the same field of endeavor, i.e., delivery services, Zhang teaches wherein, when the collection/delivery destination vehicle is not parked, the processor is configured to transmit, to a terminal of the utilizer, a notification to urge the utilizer to park the collection/delivery destination vehicle (Zhang, Figure 5, steps 230 and 510 thru 550; and Col. 16: line 26 thru line 65). Wherein, Zhang teaches when a user device (collection/delivery destination vehicle) is not within the collection delivery area “the delivery area within a certain time to receive the delivery” (i.e., to park). Id.
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to alert a customer that they are outside of the delivery area, modifying the combination of Oz and Boccuccia to that of Zhang, for prompting the customer to either reenter the delivery area to receive the delivery or cancel the order, reschedule the delivery, and/or accept the delivery at fixed location. (Zhang, Abstract; and Figure 2: steps 240 and 250). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Habbaba et al., Pub. No. US 2019/0311327 (Reference F of the attached PTO-892) relates to hacker security solution for package transfer to and from a vehicle;
Oz et al., Pub. No. US 2016/0099927 (Reference G of the attached PTO-892) relates to hacker security solution for package transfer to and from a vehicle; and 
Luo et al., Pub. No. US 2020/0090117 (Reference H of the attached PTO-892) relates to delivery systems and methods. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE J SHAFER whose telephone number is (469)295-9174.  The examiner can normally be reached on 7:30 am - 4:30 pm CST, Monday thru Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 
                                                        
Jessie James Shafer
Examiner 
Art Unit 3628




/J.J.S./Examiner, Art Unit 3628
                                                                                                                                                                                                        /GEORGE CHEN/Primary Examiner, Art Unit 3628